Title: From Thomas Jefferson to John Drayton, 17 June 1801
From: Jefferson, Thomas
To: Drayton, John


               
                  Sir
                  Washington June 17. 1801
               
               On the receipt of your favor of May 21 I had [enquiries made] at the navy office on the subject of the French prisoners in your [state?]. you will perceive by the inclosed letter which is addressed to [you from] that office & the papers it covers that orders […] long [ago as] the 1st of March to […] Tombe the French consul for his order […] this order but that the French Consul had [failed to reply.] [we have] in consequence renewed our application to mr Pichon [the successor of] La Tombe to urge a speedy removal [by him.] tho’ [we have no reason to doubt his] immediate attention to the subject, [yet it may not be amiss] to urge the French consul (or Commercial agent) at Charleston at proper times, to hasten their discharge.
               I hope you will be assured of my sincere desire on this [& every] other occasion to concur in every measure which may accomodate your state & con[…] with the rights of the whole and that I shall be […] attentive to the […] the states in the [exercise] of all […] which not having been [ceded to the general government] […] with the states. and I pray you to accept assurances of my great personal esteem for you & of my high consideration.
               
                  
                     Th: Jefferson
                  
               
            